DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/04/2020.
	Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2014/0222603 to Hay (“Hay”) in view of International Publication No. WO2015/092076 to RADELOF UWE (“RADELOF”).

	Regarding claims 1, 14 and 20. Hay teaches a method, comprising: 
	receiving transaction information associated with a first vending kiosk (Hay, Fig. 5; “Customer begins process by identifying themselves and their choice of payment method 44”; 
	in response to receiving the transaction information, causing a first locking mechanism associated with a first door of the first vending kiosk to be unlocked (Hay, Fig. 5; “when system has qualified the payment method ..46” > “the customer opens the door of that bay and can remove any item”);
	detecting, using a first sensor associated with the first vending kiosk, removal of a first physical item from the first vending kiosk (Hay, [0091]; “As the customer removes an item 70 from the tray 28, sensors detect the removal of the item 70 and the system is able to determine exactly the product name, description and price of that removed item 70 so as to add it to the virtual shopping cart 64”); 
	adding information associated with the first physical item to a virtual list of items (Hay, Fig. 5; “as items are removed from the tray, the product’s name, description and price are added to the customers virtual shopping cart 50”); 

	Hay substantially discloses the claimed invention; however, Hay fails to explicitly disclose the “determining, using sensor information obtained from a second sensor associated with a second vending kiosk, that a second locking mechanism associated with a second door of the second vending kiosk is to be unlocked; causing the second locking mechanism associated with the second door of the second vending kiosk to be unlocked; detecting, using a third sensor associated with the second vending kiosk, removal of a second physical item from the second vending kiosk; and adding information associated with the second physical item to the list of items”. However, RADELOF teaches
	determining, using sensor information obtained from a second sensor (RADELOF, Fig. 2; “respective identification device 8”) associated with a second vending kiosk (RADELOF, Fig. 2; “vending machine cabinets 1”), that a second locking mechanism (RADELOF, Fig. 2; “a lockable door 2”) associated with a second door of the second vending kiosk is to be unlocked; causing the second locking mechanism associated with the second door of the second vending kiosk to be unlocked (RADELOF, page 21, lines 9-21; “inside the supermarket there are provided three exemplary vending machine cabinets 1 each having a lockable door 2. Next to each of the doors 2 there is provided a respective identification device 8 for reading an electronic identification means and for providing information needed to unlock the respective door ; 
	detecting, using a third sensor associated with the second vending kiosk, removal of a second physical item from the second vending kiosk (RADELOF, page 19, lines21-26; “a vending machine cabinet … equipped with one or more scales onto which the product to be vended is placed  … detect the presence or absence of one or more products”. Page 20, lines 3-4; “detecting the sale of a product by means of the scale detecting the removal of a product”); and 
	adding information associated with the second physical item to the list of items (RADELOF, page 19-21, lines 33-5“an on-site or remote computer system for operating the one or more scales and optionally the identification system; - granting the customer access to the machine cabinet or room upon identification of the customer with the identification system; - detecting the sale of a product by means of the scale detecting the removal of a product; - charging the customer the sales price”).

	Therefore, it would have been obvious to one of ordinary skill in the vending machine art at the time of filing to modify Hay’s system and virtual list to include the plurality of vending machines the includes sensor to actuate a lock/unlock mechanism and detecting an item removing from any of the vending machines to be added to the customer list, as taught by RADELOF, where this would be performed in order to take 
	Regarding claim 2. The combination of Hay in view of RADELOF disclose the method of claim 1, further comprising generating an identifier associated with an individual that provided the transaction information (Hay, [0072]; “a member customer may download a company software application onto a mobile electronic device, such as a smart phone, which allows the customer to be identified by using an image, such as a QR code image, downloaded to the customer's mobile device”).

	Regarding claims 3 and 17. The combination disclose the method of claim 2, further comprising verifying an identity of the individual at the second vending kiosk using the identifier (Hay, [0072]; “Upon accessing the application from the mobile phone and after entering the customer's PIN and requesting the QR image, the QR image is pushed to the customer's smart phone number”).  

	Regarding claim 4. The combination disclose the method of claim 2, further comprising associating a timer with the identifier, the timer specifying an amount of time the identifier is associated with the individual (Hay, [0072]; “The smart phone number on file and the customer's PIN must match in order to receive the qualified QR image. The particular image is good for one session in the ASO. If the QR image does not get used for a predetermined length of time, the QR image becomes void”).  

	Regarding claim 5. The combination disclose the method of claim 1, wherein the information associated with the first physical item is pricing information for the first physical item (Hay, Fig. 5; “as items are removed from the tray, the product’s name, description and price are added to the customers virtual shopping cart 50”).  

	Regarding claim 6. The combination disclose the method of claim 1, wherein the virtual list of items is a virtual shopping cart (Hay, Fig. 5; “as items are removed from the tray, the product’s name, description and price are added to the customers virtual shopping cart 50”).  

	Regarding claim 7. The combination disclose the method of claim 1, further comprising completing a single transaction using the transaction information, the single transaction comprising a purchase of the first physical item and the second physical item  (Hay, [0098]; “With reference again to FIG. 5, when the customer has removed all desired items and is finished shopping, the customer may either manually close the transaction and receive a printed receipt at the check-in station”.  

	Regarding claim 8. The combination disclose the method of claim 1, further comprising determining, using sensor information provided by the first sensor, that the first physical item has been returned to the first vending kiosk  (Hay, [0093] If the customer returns the item 70 to the tray 28, the system in real time removes that item .  
	Regarding claim 9. The combination disclose the method of claim 8, further comprising removing the information associated with the first physical item from the virtual list of items in response to determining that the first physical item has been returned to the first vending kiosk (Hay, [0093] If the customer returns the item 70 to the tray 28, the system in real time removes that item from the customer's virtual shopping cart”).  

	Regarding claim 10. The combination disclose the method of claim 1, wherein 
	Hay substantially discloses the claimed invention; however, Hay fails to explicitly disclose the “the first vending kiosk and the second vending kiosk are physically separate vending kiosks”. However, RADELOF teaches: the first vending kiosk and the second vending kiosk are physically separate vending kiosks (as seen in RADELOF Fig. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the vending machine art at the time of filing to modify Hay to include the first vending kiosk and the second vending kiosk are physically separate vending kiosks, as taught by RADELOF, where this would be performed in order to encouraging distribution and providing of fresh food to urban population at low prices, small operational costs .  See RADELOF, page 4, lines 7-9.


	Regarding claim 11. The combination disclose the method of claim 1, further comprising associating a timer with the transaction information (Hay, [0072]; “The smart phone number on file and the customer's PIN must match in order to receive the qualified QR image. The particular image is good for one session in the ASO. If the QR image does not get used for a predetermined length of time, the QR image becomes void”). 

	Regarding claim 12. The combination disclose the method of claim 1, further comprising locking the locking mechanism associated with the first door of the first vending kiosk based, at least in part, on sensor information provided by a fourth sensor associated with the first vending kiosk (Hay, Fig. 5; “when the customer releases the door handle, the door will automatically close and locked 52. [0094]; “the glass door 24 in front of each modular bay 22 is a biased, self-closing spring door which will close automatically upon releasing the handle of the door. When the door is fully closed, the locking mechanism detects that the door is completely closed, and then at that time the system activates the electric deadbolt to lock the door”).  

	Regarding claim 16. The combination disclose the system of claim 14, further comprising instructions for receiving an identifier associated with an individual that provided the transaction information (Hay, [0066-0068]; “a customer begins the process of using the present invention by identifying themselves …  as illustrated in step 56 of .  

	Regarding claim 18. The combination disclose the system of claim 16, wherein the identifier comprises biometric information of the individual  (Hay, [0070]; “the customer can also be identified by the biometric data such as by scanning his or her face or fingerprint at the check-in station scanner. The system compares the facial, fingerprint, or other biometric image with the biometric images on record and identifies the customer”). 
	Regarding claim 19. The combination disclose the system of claim 16, wherein the identifier is associated with a computing device associated with the individual (Hay, [0072]; “a member customer may download a company software application onto a mobile electronic device, such as a smart phone”. [0086]; “electronic devices in the form of bracelets, rings, etc. which contain a smart RFID chip or any other RF technology may be issued to the customer”. [0017]; “swiping an electronically readable card or electronic device … The customer identification is verified by the system).

	Claims 13 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Hay in view of RADELOF further in view of US Pat. Pub. No. 2004/0201449 to Denison et al. (“Denison”).

	Regarding claim 13. The combination Hay in view of RADELOF disclose the method of claim 12, wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the sensor information provided by the fourth sensor indicates that an individual associated with the transaction information has moved over a threshold distance away from the first vending kiosk”. However, Denison teaches: the sensor information provided by the fourth sensor indicates that an individual associated with the transaction information has moved over a threshold distance away from the first vending kiosk (Denison, Fig. 16, [0075]; “the wireless transceiver of the electronic key 26 is designed to have limited transmission range and angle to prevent a vending machine 380 from being accidentally opened due to receiving stray transmission from the key when the key is used to open another vending machine 20 in its vicinity … the transmission from the key 26 has a limited transmission power range 388, beyond which the signal strength is generally too weak for the transceiver 390 of the electronic lock of the vending machine 20 to reliably detect”).

	Therefore, it would have been obvious to one of ordinary skill in the vending machine art at the time of filing to modify Hay to include sensor information provided by 

	Regarding claim 15. The combination disclose the system of claim 14, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “instructions for resetting the timer in response to detecting the second door is open”. However, Denison teaches: instructions for resetting the timer in response to detecting the second door is open (Denison, [0062]; “Referring to FIG. 10, with an auto-tracking key 212, each access attempt triggers an audit data event in both the electronic key and the electronic lock in the vending machine 20 … During an access attempt, the key 212 transfers the key code 220 and a timestamp 222 to the lock …  the lock will filter the number of accesses from a given key in a given period (e.g., one attempt per key for every 20 minutes … erase existing records of previous access attempts. One way to set this time period in the lock is to transfer the value of the period from a key (which is in turn set by a supervisor using a PC) to the lock”).



Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687